DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. Applicant argues that Lim does not teach “a capacitance between each layer of the coil stack selected such that the 2n-layer coil stack is self-resonating at a designed self-resonating frequency fr                         
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    π
                                    
                                        L
                                        C
                                    
                                
                            
                            ,
                        
                     where L= equivalent coil inductance of the 2n-layer coil stack and C = equivalent capacitance of the 2n-layer coil stack” as claimed in claim 1. Applicant asserts that there is no teaching in Lim that the capacitance is selected such that the coil stack is “self-resonating at a designed self-resonating frequency” as claimed. Applicant states that self-resonance frequency is not the same as the resonance frequency. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Whether or not self-resonance frequency and resonance frequency are the same, Self Resonant Frequency is calculated as fr                         
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    π
                                    
                                        L
                                        C
                                    
                                
                            
                        
                    . Therefore, the self-resonating frequency in Lim would have been calculated or designed as claimed. Accordingly, the examiner maintains Lim teaches “a capacitance between each layer of the coil stack selected such that the 2n-layer coil stack is self-resonating at a designed self-resonating frequency fr                         
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    π
                                    
                                        L
                                        C
                                    
                                
                            
                            ,
                        
                     where L= equivalent coil inductance of the 2n-layer coil stack and C = equivalent capacitance of the 2n-layer coil stack” as claimed in claim 1.

    PNG
    media_image1.png
    867
    708
    media_image1.png
    Greyscale

(https://www.coilcraft.com/getmedia/8ef1bd18-d092-40e8-a3c8-929bec6adfc9/doc363_measuringsrf.pdf)
	Applicant also argues that the cited references do not teach “a ferrite layer adjacent the wireless power transfer coil, the ferrite layer having at least one of the spatial density or thickness that decreases towards a perimeter of the wireless power transfer coil” as recited in claim 49. Applicant asserts that the chamfered ferrite plates 1308 and 1312 of Samuelsson are for routing the conductors of the coils 1304 and 1306 and to accommodate the extra coil thickness. Applicant states that Samuelsson does not suggest “decreasing the spatial density of thickness with flux density toward the perimeter of the wireless power transfer coil” as now recited in claim 49. Accordingly, applicant submits that Samuelsson does not relate to the density and or thickness of the ferrite to the flux density as now claimed.
	After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Applicant agrees that the ferrite layer of Samuelsson has thickness that decreases at a perimeter of the wireless power transfer coil. While Samuelsson may or may not expressly disclose the flux density characteristics at the perimeter of the ferrite layer, the ferrite structure of Samuelsson would inherently have “a ferrite layer adjacent the wireless power transfer coil, the ferrite layer having at least one of the spatial density or thickness that decreases with flux density towards a perimeter of the wireless power transfer coil” as amended since “flux density is strongest at the center of the coil assembly and decreases toward the coil perimeter” as applicant states.  
	Applicant further argues that the claimed structures in different claims are described in the specification, and therefore the drawings objection should be withdrawn. This is found not persuasive because 37 CFR 1.83(a) requires the drawings must show every feature of the invention specified in the claims. However, some drawings objection are withdrawn as a result of an amendment filed on 11/15/2022. Some other drawings objection are maintained.
	 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “ferrite layer having at least one of a spatial density or thickness that decreases with flux density towards a perimeter of the wireless power transfer coil” as recited in claim 49, the “ferrite layer comprises a ferrite backing layer bonded to ferrite bars, tiles, or plates of constant thickness so as to hold the ferrite bars together as a single assembly, the bars, tiles, or plates arrayed with a density that reduces progressively approaching a perimeter of the ferrite layer, or the ferrite layer comprises a composite magnetic structure including ferrite powder combined with a binding material and injection molded to form a composite ferrite layer that is thicker at a center of the composite ferrite layer and thinner at a perimeter of the composite ferrite layer” as claimed in claim 50, the a tiling density of the ferrite is continuous or near continuous near a center of the wireless power transfer coil and the tiling density is reduced progressively to a perimeter of the wireless power transfer coil” as recited in claim 51, the “enclosure includes an enclosed volume containing at least one of power control, communication, or sensor electronics including circuitry adapted to provide object detection functions, and the enclosed volume further includes resonating capacitors in the form of a thin, multi-layer, metalized dielectric sheet implemented as an additional layer located between the ferrite layer and the enclosure or resonating capacitors in the form of thin, large area metalized dielectric films located on a low field intensity side of the ferrite layer” as claimed in claim 54, the “a second resonant induction wireless power transfer coil within the enclosure that is stacked and connected in parallel with the resonant induction wireless power transfer coil so as to increase winding ampacity or stacked and connected in series with the resonant induction wireless power transfer coil so as to increase winding inductance” of claim 55, and the “the first conductor pattern comprises a flat spiral of conductive tape and the second conductor pattern is the same as the first conductor pattern except flipped left to right along a vertical centerline and rotated 90°” as recited in claim 57 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 37-39, 41-42, 44, 48, and 58-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (U.S. PG. Pub. No. 2013/0257362 A1).
With respect to claim 37, Lim et al., hereinafter referred to as “Lim,” teaches a resonant induction wireless power transfer coil (FIG. 10) comprising:
a 2n-layer coil stack 110 (see FIG. 9 for illustration), where n is a positive integer (n is one FIG. 10), each layer of the coil stack comprising:
a dielectric 112 having a first side and a second side,
a first conductor pattern (upper coil pattern 113) comprising a first plurality of conductors 117a-117c wound in a spiral on the first side (upper side) of the dielectric, and
a second conductor pattern (lower coil pattern 113, not expressly shown, para. [0114]) comprising a second plurality of conductors (conductors 117a-117c, not expressly shown, para. [0014]) wound in a spiral on the second side of the dielectric, the second conductor pattern being aligned (see FIGs. 4-5 for alignment illustration) with the first conductor pattern whereby the second conductor pattern reinforces magnetic flux generated by the first conductor pattern, wherein the first and second conductor patterns are placed relative to one another so as to provide flux transmission in a same direction (conductor patterns on upper and lower surface of the dielectric are wound in clockwise direction, see FIGs. 6-7 for illustration); and
a capacitance between each layer of the coil stack selected such that the 2n-layer coil stack is self-resonating at a designed self-resonating frequency fr                         
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    π
                                    
                                        L
                                        C
                                    
                                
                            
                            ,
                        
                     where L= equivalent coil inductance of the 2n-layer coil stack and C = equivalent capacitance of the 2n-layer coil stack (paras. [0069], [0110]-[0111], and [0114]).
With respect to claim 38, Lim teaches the wireless power transfer coil as in claim 37, wherein the dielectric comprises a printed circuit board, further comprising at least one plated offset throughhole 114 through the printed circuit board electrically connecting respective conductors of the first and second conductor patterns (para. [0070]). The vias 114 at inner end and outer end of the conductors 117a-117c are offset from each other. 
With respect to claim 39, Lim teaches the wireless power transfer coil as in claim 37, further comprising at least one electrical connection between the first conductor pattern and the second conductor pattern comprising a terminal 119 (para. [0071]).
With respect to claim 41, Lim teaches the wireless power transfer coil as in claim 37, wherein the first and second plurality of conductors each comprises at least two independent conductors (para. [0110]).
With respect to claim 42, Lim teaches the wireless power transfer coil as in claim 38, further comprising coil terminals 119 and associated throughholes 114 in the center of the first and second conductor patterns or at an outer edge of the first and second conductor patterns and an outer edge of the printed circuit board (para. [0071]).
With respect to claim 44, Lim teaches the wireless power transfer coil as in claim 37, wherein n=1, the 2n- layer coil stack comprising a first conductor pattern providing a forward current path conductor, a second conductor pattern providing a return current path conductor, and a differential mode dielectric provided between the first conductor pattern and the second conductor pattern (para. [0114]).
With respect to claim 48, Lim teaches the wireless power transfer coil as in claim 38, further comprising terminals implemented as independent tabs offset along an edge or middle of each printed circuit board and vias or second terminals connecting respective printed circuit boards through the middle or the edge of respective printed circuit boards (para. [0114]). 
With respect to claim 58, Lim teaches a wireless power transfer coil assembly comprising (FIG. 10):
an enclosure 11 (see FIG. 2-3 for illustration, para. [0052]);
the wireless power transfer coil of claim 37 (see claim 1 rejection);
a ferrite layer 120 (see FIG. 3 for illustration, para. [0059]); and
an eddy current shield (metal sheet to shield electromagnetic waves, para. [0062], not expressly shown in drawings),
wherein the wireless power transfer coil, ferrite layer, and eddy current shield are disposed in parallel within the enclosure (paras. [0052], [0059], and [0062]).
With respect to claim 59, Lim teaches the wireless power transfer coil as in claim 37, wherein the conductor pattern comprises a flat spiral of conductive tape and the second conductor pattern is the same as the first conductor pattern except flipped left to right along a vertical centerline and rotated 90°, further comprising:
at least one electrical connection electrically connecting respective conductors of the first and second conductor patterns,
whereby the first and second conductor patterns are placed relative to one another so as to provide flux transmission in a same direction and whereby a thickness of the conductive tape is no thicker than four times a skin depth of the first conductor pattern a predetermined wireless power operating frequency, where skin depth δ at the predetermined wireless power operating frequency is given by δ =                         
                            
                                
                                    (
                                    2
                                    σ
                                
                                
                            
                            /
                            ω
                            µ
                            )
                        
                     where                         
                            σ
                        
                     is a conductor resistivity in Ohm-Meters,                         
                            ω
                             
                        
                    is the predetermined wireless power operating frequency in radians per second, and                         
                            µ
                             
                        
                    is a magnetic permeability of the conductor (paras. [0069], [0110]-[0111], and [0114]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 37 above, in view of Faraone et al. (U.S. PG. Pub. No. 2017/0237293 A1).
With respect to claim 40, Lim teaches the wireless power transfer coil as in claim 37. Lim does not expressly teach the first and second conductor patterns comprise at least two turns of conductor configured as a square, flat planar spiral.
Faraone et al., hereinafter referred to as “Faraone,” teaches a wireless power transfer coil (e.g. FIG. 3), wherein the first and second conductor patterns 112 and 122 comprise at least two turns of conductor configured as a square, flat planar spiral (para. [0024]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the square-shaped flat planar coils as taught by Faraone to the power transfer coil of Lim to reduce size.

10.	Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 37 above, in view of  Partovi et al. (U.S. PG. Pub. No. 2012/0256585 A1).
With respect to claim 45, Lim teaches the wireless power transfer coil as in claim 37. Lim does not expressly teach n=2, the 2n- layer coil stack respectively comprising a first conductor pattern providing a forward current path conductor, a second conductor pattern providing a return current path conductor, a third conductor pattern providing a forward current path conductor, a fourth conductor pattern providing a return current path conductor, a first differential mode dielectric provided between the first conductor pattern and the second conductor pattern, a second differential mode dielectric provided between the third conductor pattern and the fourth conductor pattern, and a third differential mode dielectric provided between the second conductor pattern and the third conductor pattern.
Partovi et al., hereinafter referred to as “Partovi,” teaches a wireless power transfer coil 356 (e.g. FIG. 18), wherein n=2, the 2n- layer coil stack respectively comprising a first conductor pattern (conductor pattern on first layer 357 from top) providing a forward current path conductor, a second conductor pattern (conductor pattern on second layer 357 from top) providing a return current path conductor, a third conductor pattern (conductor pattern on third layer 357 from top) providing a forward current path conductor, a fourth conductor pattern (conductor pattern on fourth layer 357 from top) providing a return current path conductor, a first differential mode dielectric (first dielectric layer 357 from top) provided between the first conductor pattern and the second conductor pattern, a second differential mode dielectric (third dielectric layer 357 from top) provided between the third conductor pattern and the fourth conductor pattern, and a third differential mode dielectric (second dielectric layer 357 from top) provided between the second conductor pattern and the third conductor pattern (para. [0224]). The examiner interprets that the “forward current path,” “return path,” and “differential mode dielectric” are merely the names of the conductor pattern names on their respective layer. The claim does not require the connection relationship between the conductor patterns and the dielectric layer therebetween. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductor patterns and dielectrics as taught by Partovi to the wireless power transfer coil of Lim to provide the required inductance.
With respect to claim 46, Lim teaches the wireless power transfer coil as in claim 37.  Lim does not expressly teach n=2, the 2n- layer coil stack respectively comprising a first conductor pattern providing a forward current path conductor, a second conductor pattern providing a return current path conductor, a third conductor pattern providing a return current path conductor, a fourth conductor pattern providing a forward current path conductor, a first differential mode dielectric provided between the first conductor pattern and the second conductor pattern, a second differential mode dielectric provided between the third conductor pattern and the fourth conductor pattern, and a common mode dielectric provided between the second conductor pattern and the third conductor pattern.
Partovi teaches a wireless power transfer coil 356 (e.g. FIG. 18), wherein n=2, the 2n- layer coil stack respectively comprising a first conductor pattern (first conductor pattern on layer 357 from top) providing a forward current path conductor, a second conductor pattern (second conductor pattern on layer 357 from top) providing a return current path conductor, a third conductor pattern (third conductor pattern on layer 357 from top) providing a return current path conductor, a fourth conductor pattern (fourth conductor pattern on layer 357 from top) providing a forward current path conductor, a first differential mode dielectric (first dielectric layer 357 from top) provided between the first conductor pattern and the second conductor pattern, a second differential mode dielectric (third dielectric layer 357 from top) provided between the third conductor pattern and the fourth conductor pattern, and a common mode dielectric (second dielectric layer 357 from top) provided between the second conductor pattern and the third conductor pattern (para. [0224]). Similar claim interpretation is made as in claim 45. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductor patterns and dielectrics as taught by Partovi to the wireless power transfer coil of Lim to provide the required inductance.
With respect to claim 47, Lim teaches the wireless power transfer coil as in claim 37. Lim does not expressly teach n=2, the 2n- layer coil stack respectively comprising a first conductor pattern providing a forward current path conductor, a second conductor pattern providing a forward current path conductor, a third conductor pattern providing a return current path conductor, a fourth conductor pattern providing a return current path conductor, a first common mode dielectric provided between the first conductor pattern and the second conductor pattern, a second common mode dielectric provided between the third conductor pattern and the fourth conductor pattern, and a differential mode dielectric provided between the second conductor pattern and the third conductor pattern. 
Partovi teaches a wireless power transfer coil 356 (e.g. FIG. 18), wherein n=2, the 2n- layer coil stack respectively comprising a first conductor pattern (first conductor pattern on layer 357 from top) providing a forward current path conductor, a second conductor pattern (second conductor pattern on layer 357 from top) providing a forward current path conductor, a third conductor pattern (third conductor pattern on layer 357 from top) providing a return current path conductor, a fourth conductor pattern (fourth conductor pattern on layer 357 from top) providing a return current path conductor, a first common mode dielectric (first dielectric layer 357 from top) provided between the first conductor pattern and the second conductor pattern, a second common mode dielectric (third dielectric layer 357 from top) provided between the third conductor pattern and the fourth conductor pattern, and a differential mode dielectric (second dielectric layer 357 from top) provided between the second conductor pattern and the third conductor pattern. Similar claim interpretation is made as in claim 45. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductor patterns and dielectrics as taught by Partovi to the wireless power transfer coil of Lim to provide the required inductance.

11.	Claims 49-52, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Samuelsson et al. (U.S. PG. Pub. No. 2016/0204618 A1)
With respect to claim 49, Lim teaches a resonant induction wireless power transfer coil assembly (FIG. 10) comprising: 
an enclosure 11 (see FIGs. 2 and or 3 for illustration, para. [0052]); 
a resonant induction wireless power transfer coil 110 (e.g. FIGs. 3 and or 9) within the enclosure comprising:
a dielectric 112 (FIG. 10) having a first side (upper side) and a second side (lower side),
a first conductor pattern (upper coil pattern 113) comprising a first plurality of conductors 117a-117c wound in a spiral on the first side (upper side) of the dielectric, and
a second conductor pattern (lower coil pattern 113, not expressly shown, para. [0114]) comprising a second plurality of conductors (conductors 117a-117c, not expressly shown, para. [0014]) wound in a spiral on the second side of the dielectric, the second conductor pattern being aligned (see FIGs. 4-5 for alignment illustration) with the first conductor pattern whereby the second conductor pattern reinforces magnetic flux generated by the first conductor pattern, wherein the first and second conductor patterns are placed relative to one another so as to provide flux transmission in a same direction (conductor patterns on upper and lower surface of the dielectric are wound in clockwise direction, see FIGs. 6-7 for illustration);
a ferrite layer 120 (e.g. FIG. 3) adjacent the wireless power transfer coil; and
an eddy current shield (metal sheet to shield electromagnetic waves, para. [0062], not expressly shown in drawings),
wherein the wireless power transfer coil, ferrite layer, and eddy current shield are disposed in parallel within the enclosure (paras. [0052], [0062], [0069], [0110]-[0111], and [0114]). Lim does not expressly teach the ferrite layer having at least one of a spatial density or thickness that decreases with flux density towards a perimeter of the wireless power transfer coil.
Samuelsson et al., hereinafter referred to as “Samuelsson,” teaches a wireless power transfer coil assembly 1300 (FIGs. 13-14), wherein the ferrite layer 1308 and or 1312 having at least one of a spatial density or thickness that decreases (chamfered) with flux density towards a perimeter of the wireless power transfer coil 1304 and or 1306 (para. [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ferrite layer thickness as taught by Samuelsson to the wireless power transfer coil assembly of Lim to reduce size (para. [0062]).
With respect to claim 50, Lim in view of Samuelsson teaches the wireless power transfer coil assembly as in claim 49, wherein the ferrite layer comprises a ferrite backing layer bonded to ferrite bars, tiles, or plates of constant thickness so as to hold the ferrite bars together as a single assembly, the bars, tiles, or plates arrayed with a density that reduces progressively approaching a perimeter of the ferrite layer, or the ferrite layer comprises a composite magnetic structure including ferrite powder combined with a binding material and injection molded to form a composite ferrite layer that is thicker at a center of the composite ferrite layer and thinner at a perimeter of the composite ferrite layer (Lim, para. [0059], Samuelsson, para. [0061]).
With respect to claim 51, Lim in view of Samuelsson teaches the wireless power transfer coil assembly as in claim 50, wherein a tiling density of the ferrite is continuous or near continuous near a center of the wireless power transfer coil and the tiling density is reduced progressively to a perimeter of the wireless power transfer coil (Samuelsson, para. [0061]).
With respect to claim 52, Lim in view of Samuelsson teaches the wireless power transfer coil assembly as in claim 49, wherein the eddy current shield comprises an electrically conductive sheet or a conductive film deposited on a dielectric substrate that is adapted to intercept and dissipate residual magnetic flux not diverted by the ferrite layer (Lim, para. [0062]).
With respect to claim 55, Lim in view of Samuelsson teaches the wireless power transfer coil assembly as in claim 49, further comprising a second resonant induction wireless power transfer coil 1304 or 1306 (Samuelsson) within the enclosure that is stacked and connected in parallel with the resonant induction wireless power transfer coil so as to increase winding ampacity or stacked and connected in series with the resonant induction wireless power transfer coil so as to increase winding inductance (Lim, para. [0070], Samuelsson, para. [0061]).
With respect to claim 57, Lim in view of Samuelsson teaches the wireless power transfer coil assembly as in claim 49, wherein the first conductor pattern comprises a flat spiral of conductive tape and the second conductor pattern is the same as the first conductor pattern except flipped left to right along a vertical centerline and rotated 90°, further comprising:
at least one electrical connection electrically connecting respective conductors of the first and second conductor patterns,
whereby the first and second conductor patterns are placed relative to one another so as to provide flux transmission in a same direction and whereby a thickness of the conductive tape is no thicker than four times a skin depth of the first conductor pattern at a predetermined wireless power  operating frequency, where skin depth δ at the predetermined wireless power operating frequency is given by δ =                         
                            
                                
                                    (
                                    2
                                    σ
                                
                                
                            
                            /
                            ω
                            µ
                            )
                             
                        
                    where o is a conductor resistivity in Ohm-Meters,                         
                            ω
                             
                        
                    is the predetermined wireless power operating frequency in radians per second, and                         
                            µ
                        
                     is a magnetic permeability of the conductor (Lim, paras. [0069], [0110]-[0111], and [0114]).


12.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Samuelsson, as applied to claim 49 above, and further in view of Lin (U.S. PG. Pub. No. 2018/0114634 A1) and Jang et al. (U.S. PG. Pub. No. 2017/0345555 A1).
With respect to claim 53, Lim in view of Samuelsson teaches the wireless power transfer coil assembly as in claim 49, further comprising electrically non-conductive layer 140 disposed between the wireless power transfer coil and the ferrite layer, the electrically non- conductive layer adapted to provide mechanical support, heat removal, and physical spacing for the wireless power transfer coil and the ferrite layer (para. [0064]). Lim in view of Samuelsson does not expressly teach non-conductive layers disposed between the enclosure and the wireless power transfer coil, and  between the ferrite layer and the eddy current shield even though there would be non-conductive layers between the enclosure and the wireless power transfer coil, and between the ferrite layer and the eddy current shield in at least Lim.
Nonetheless, Lin teaches a wireless power transfer coil assembly (e.g. FIG. 4), further comprising non-conductive layers 15 disposed between the enclosure 21 and the wireless power transfer coil 12 (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-conductive layer as taught by Lin to the wireless power transfer coil assembly of Lim in view of Samuelsson to improve bonding characteristics (para. [0028]).
Jang et al., hereinafter referred to as “Jang,” teaches a wireless power transfer coil assembly (e.g. FIG. 6), comprising non-conductive layers 620 disposed the ferrite layer and the eddy current shield 520 (paras. [0070] and [0078]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-conductive layer between the ferrite layer and the current shield as taught by Jang to the wireless power transfer coil assembly of Lim in view of Samuelsson to improve mechanical strength (para. [0070]).

13.	Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Samuelsson, as applied to claim 49 above, and further in view of Lin.
With respect to claim 54, Lim in view of Samuelsson teaches the wireless power transfer coil assembly as in claim 49. Lim in view of Samuelsson does not expressly teach wherein the enclosure includes an enclosed volume containing at least one of power control, communication, or sensor electronics including circuitry adapted to provide object detection functions, and the enclosed volume further includes resonating capacitors in the form of a thin, multi-layer, metalized dielectric sheet implemented as an additional layer located between the ferrite layer and the enclosure or resonating capacitors in the form of thin, large area metalized dielectric films located on a low field intensity side of the ferrite layer.
Lin teaches a wireless power transfer coil assembly (FIG. 4), wherein the enclosure 21 includes an enclosed volume (space inside enclosure 21) containing at least one of power control (not expressly shown), communication, or sensor electronics including circuitry adapted to provide object detection functions, and the enclosed volume further includes  and resonating capacitors in the form of a thin, multi-layer, metalized dielectric sheet implemented as an additional layer located between the ferrite layer and the enclosure or resonating capacitors in the form of thin, large area metalized dielectric films located on a low field intensity side of the ferrite layer (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the circuitry inside the enclosure as taught by Lin to the wireless power transfer coil assembly of Lim in view of Samuelsson to improve functionality.

14.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Samuelsson, as applied to claim 49 above, and further in view of Murashige et al. (U.S. PG. Pub. No. 2017/0288469 A1).
With respect to claim 56, Lim in view of Samuelsson teaches the wireless power transfer coil assembly as in claim 49. Lim in view of Samuelsson does not expressly teach comprising a sensor aperture located at a center of the wireless power transfer coil, the sensor aperture including sensor electronics and allowing for bi-directional passage of sensor or communications signals to/from respective sides of the wireless power transfer coil assembly, the sensor electronics including a light pipe, acoustic waveguide, electromagnetic waveguide, or dielectric waveguide for sensing and communications, wherein the electromagnetic waveguide has high-pass or bandpass frequency selective surfaces adapted to avoid the generation of eddy currents, and the dielectric waveguide is implemented as a single wire transmission line that is adapted to avoid eddy current generation.
Murashige et al., hereinafter referred to as “Murashige,” teaches a wireless power transfer coil assembly (e.g. Fig. 7), further comprising a sensor aperture (hole for sensor 810) located at a center of the wireless power transfer coil, the sensor aperture including sensor electronics 810 and allowing for bi-directional passage of sensor or communications signals to/from respective sides of the wireless power transfer coil assembly, the sensor electronics including a light pipe, acoustic waveguide, electromagnetic waveguide, or dielectric waveguide for sensing and communications, wherein the electromagnetic waveguide has high-pass or bandpass frequency selective surfaces adapted to avoid the generation of eddy currents, and the dielectric waveguide is implemented as a single wire transmission line that is adapted to avoid eddy current generation (para. [0071]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sensor in the sensor aperture as taught by Murashige to the wireless power transfer coil assembly of Lim in view of Samuelsson to detect foreign objects around the desired area (para. [0071]).

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837